Citation Nr: 0600518	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-25 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an effective date prior to March 23, 2001, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD). 

2.  Evaluation of post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from February 1969 to 
May 1989.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of July 
2002, by the Boise, Idaho, Regional Office (RO), which 
granted service connection for post-traumatic stress disorder 
(PTSD), evaluated as 50 percent disabling, effective from 
March 23, 2001.  The veteran appealed for an earlier 
effective date and a higher initial rating.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
PTSD was received at the RO on March 23, 2001, more than one 
year after he was separated from active service.  

2.  In a July 2002 rating decision, the RO granted service 
connection for PTSD effective from March 23, 2001.  

3.  The record does not establish that there was an informal 
claim, formal claim, or written intent to file a claim for 
service connection for PTSD prior to March 23, 2001.  

4.  The veteran's service-connected PTSD is currently 
manifested by ongoing symptoms of depression, difficulty 
sleeping due to recurring nightmares, flashbacks, intrusive 
recollections, increased irritability, social isolation, 
problems with concentration, difficulty with interpersonal 
relationships, and Global Assessment of Functioning (GAF) 
scores ranging from 30-65, resulting in severe social and 
occupational impairment with reduced reliability and 
productivity.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior 
to March 23, 2001, for a grant of service connection for 
PTSD, have not been met.  38 U.S.C.A. §§ 5101(a), 5107, 5110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2005).  

2.  PTSD is 70 percent disabling.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.130, Code 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005).  
In addition, VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

Initially, the Board notes that the VA General Counsel has 
held that the notice and duty to assist provisions of the 
VCAA are not applicable to a claim, where that claim cannot 
be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004.  
The Board also notes that the VA General Counsel has held 
that the notice provisions of the VCAA are not applicable to 
earlier effective date claims, where VCAA notice has already 
been provided.  See VAOPGCPREC 8-2003 (holding that "[i]f, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue").  

In this case, there is no possibility that any evidence could 
be obtained that would be relevant to the legal questions 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of this 
claim.  

There is, by law, no additional relevant evidence to be 
obtained with a claim for an earlier effective date involving 
a grant of service connection as the effective date can be no 
earlier than the date of receipt of the claim.  As discussed 
more fully below, the effective date of an evaluation and an 
award of compensation based on an original, or reopened, 
claim "will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. 
§ 3.400 (2005).  Therefore, even if evidence did exist pre-
dating the claim that showed service connection was warranted 
for the claimed condition, it is legally impossible to get an 
effective date any earlier than the date the claim was 
ultimately received.  


II.  Factual Background.

The record indicates that the veteran had active military 
service from February 1969 to May 1989.  The veteran's 
initial application for VA compensation (VA Form 21-526) was 
dated March 18, 2001, and was received at the RO on March 23, 
2001.  On this application, the veteran reported that he had 
not filed any previous claim with VA.  Submitted in support 
of the veteran's claim were VA progress notes, dated from 
February 2001 to November 2001, reflecting ongoing treatment 
for several disabilities, including symptoms of PTSD.  A 
February 2001 treatment note reported impressions of alcohol 
dependence and possible PTSD symptoms plus depression and 
anxiety.  A PTSD inpatient treatment note, dated in April 
2001, indicated that this was the veteran's first PTSD 
admission; it was noted that the veteran had recently been 
discharged on March 21, 2001 from another VA hospital after 
his first inpatient addictions treatment program.  It was 
further noted that although the veteran had been able to 
maintain abstinence by "attending alcoholics anonymous 
religiously," he was increasingly aware of PTSD symptoms 
which were previously hidden by his alcoholism.  The 
assessment was PTSD.  The examiner noted that the GAF score 
for current level of functioning was 30.  

The veteran was afforded a VA compensation examination in 
June 2002, at which time he reported serving in Vietnam as a 
radio operator; in that capacity, he was not involved in 
combat, but he had to relay messages regarding soldiers 
killed in action and/or missing in action, some of which were 
his friends.  The veteran described incidents where soldiers 
would light up heat tabs and gave them to Vietnamese children 
as candy; they would then sit back and laughed as the 
children screamed and cried as they burned their mouths when 
they tried to eat the heat tabs.  The examiner noted that the 
veteran's speech was halting, and he was obviously in 
distress and pain as he described the inservice incidents.  
The veteran indicated that he now experienced nightmares and 
intrusive memories as a result of his inservice stressors.  
It was noted that the veteran was currently under no 
treatment.  He was currently taking no medications.  It was 
reported that the veteran has been married five times, and he 
was a father of three children, none of which he has seen 
since 1970's.  The veteran reported experiencing nightmares 
and intrusive memories that were brought about and 
precipitated by helicopter noises and static that came from 
background noises.  He also reported being hypervigilant.  It 
was reported that the veteran has gone through five 
marriages; he stated that he had the tendency to sabotage the 
relationship and "scare them away."  

On mental status examination, the veteran was reported to be 
obviously anxious.  He became quite depressed when reporting 
the incident during which his Marine friends used to heat 
tabs that were lighted to Vietnamese children, burning their 
mouths in the process.  His speech became halting and he was 
tearful.  The veteran reported problems with two recurring 
nightmares.  No psychosis, thought broadcasting, no thought 
alienation, and no thought blocking was noted.  He reported 
no material suggesting delusions.  The veteran indicated that 
he did not watch television or read the newspaper; he lived 
in his car and slept in a tent from place to place as he saw 
fit.  He described the "heebie-Jeebies" as flashback.  His 
memory was intact.  He was described as a shy, unassuming man 
who was obviously in distress, secondary to his memories.  
His insight into his problems was fair.  He was not suicidal 
or homicidal although he admitted to depression, but refused 
to take medications at this point.  The pertinent diagnosis 
was PTSD from Vietnam experiences; he was assigned a GAF 
score of 65.  

By a rating action of July 2002, the RO granted service 
connection for PTSD, and assigned a 50 percent disability 
rating, effective March 23, 2001.  In a statement, received 
in March 2003, the veteran expressed disagreement with the 
effective date; he maintained that his original claim for 
service connection for PTSD requested retroactive benefits.  
As such, his original claim sought an earlier date for 
service connection.  

Received in March 2003 was a medical statement from Dr. James 
R. Phillips, dated in March 2003, indicating that the veteran 
continued to experience a variety of symptoms associated with 
PTSD.  Dr. Phillips described the veteran's mood as 
depressed; his affect was flat and his emotions were numb.  
He noted that the veteran was having trouble with long and 
short term memory; he had also lost interest in past 
pleasurable activities.  He had difficulty remembering things 
and had been writing them down in his hands; he stated that 
he had tried writing things down on paper, but he would 
forget about the paper.  Dr. Phillips further noted that the 
veteran had isolated himself from others, including family 
members.  He reported having no friends and he had no desire 
to have friendship with others.  Dr. Phillips further noted 
that the veteran had very little contact with family members, 
and he had no desire to have contact with them.  He had a 
problem with trust.  The veteran also reported problems with 
anger; to avoid problems with increased anger, he avoided 
contact with other people.  He had significant sleep 
problems.  He appeared considerably anxious around others.  
The examiner observed that the veteran was hypervigilant when 
arrived in his office; he appeared very nervous.  The 
pertinent diagnosis was PTSD; the assigned GAF score was 45.  
Dr. Phillips concluded that the veteran's PTSD was causing 
his significant problems in a variety of areas of his life.  

Subsequently received were VA treatment reports, dated from 
April 2001 to February 2002, which show that the veteran 
continued to receive clinical attention and treatment for 
symptoms of PTSD.  In an April 2001 attending note, it was 
noted that the veteran identified mood as mildly to 
moderately depressed, which he stated was much improved from 
before he entered alcohol treatment.  He denied recent or 
current suicidal ideation.  He denied history of suicide 
attempts.  The veteran denied a history of hallucinations, 
referential delusions, or bizarre delusions.  He endorsed 
past history of anxiety attacks of while drinking but 
reported only about one per two weeks since becoming 
abstinent.  The impression was PTSD; the veteran was assigned 
a GAF score of 41.  


III.  Legal Analysis.

A.  Earlier Effective Date for the grant of service 
connection.

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2005).  This statutory provision is 
implemented by a regulation which provides that the effective 
date for disability compensation will be the date of receipt 
of the claim or the date the entitlement arose, whichever is 
later.  38 C.F.R. § 3.400.  The date of entitlement to an 
award of service connection will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, it will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b) (2) (i) (2005).  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151 (2005).  A claim is a formal or 
informal communication, in writing, requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2005).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought. Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2005).  See Norris v. West, 12 
Vet. App. 413, 421 (1999), distinguishing between an original 
claim and a claim for increased rating, the latter of which 
may be initiated by a medical examination or hospitalization, 
under 38 C.F.R. § 3.157 (2005).  

Based upon a complete review of the evidence on file, the 
Board finds that the effective date of March 23, 2001 is the 
earliest effective date assignable for service connection for 
PTSD.  The date of receipt of the veteran's original claim 
seeking service connection for this disorder was more than 
one year after his separation from service in May 1989.  
Accordingly, the applicable law establishes that the 
effective date, generally, shall be no earlier than the date 
of the claim.  38 U.S.C.A. § 5110.  

As to whether a claim was received earlier than March 23, 
2001, the Board finds no evidence of there being such a 
claim.  The provisions of 38 U.S.C.A. § 5110 refer to the 
date an "application" is received.  Application' is not 
defined in the statute.  However, in the regulations, 'claim' 
and 'application' are considered equivalent and are defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992) (citing 38 C.F.R. 
§ 3.1(p)).  In the veteran's case, no such communication was 
received until March 23, 2001.  

The veteran contends that the effective date should be in 
1973, when he was evaluated by a psychiatrist while stationed 
at Coronado, California; he maintains that this evaluation 
should be construed as an informal claim for service 
connection.  There is no indication in the service medical 
records that the veteran underwent psychiatric evaluation in 
1973; and, even if the veteran received clinical evaluation 
at that time, there is no evidence of record that reflects an 
intent to file a claim for any benefits during his period of 
active duty.  

The Board is aware that PTSD was added to the Schedule for 
Rating Disabilities after 1973.  Thus, the veteran raises 
potential applicability of the law governing liberalizing law 
or VA issue.  Under that law, the effective date may predate 
a date of claim in limited circumstances.  The regulation 
applies to original and claims to reopen.  38 C.F.R. § 3.114.  
However, there is not competent evidence of PTSD prior to the 
regulatory change.  Although he need not have filed a claim 
prior to the issuance of the liberalizing law or 
administrative issue, because it is not factually established 
that he met the criteria as of the date of the change in 
1980, the provisions governing liberalizing law or VA issue 
are not applicable to him.  See Mckellar v. Nicholson, slip 
copy 2005 WL 1545152 (Vet. App.) for a discussion of this 
topic.  

The Board is constrained by the law and regulations made by 
the Congress governing the establishment of effective dates 
for the award of compensation.  There is no evidence on file 
which reflects that the veteran filed a claim for 
compensation for PTSD prior to the claim received by VA on 
March 23, 2001.  On his application for compensation, the 
veteran specifically stated that he had not filed a prior 
claim with VA.  There is certainly no evidence of a written 
communication seeking service connection for PTSD on file 
prior to the date of receipt of the formal claim received on 
March 23, 2001.  38 C.F.R. § 3.1(p).  Moreover, there is no 
evidence that he had PTSD prior to a liberalizing law or VA 
issue.  Accordingly, the veteran has been awarded the 
earliest effective date provided by law.  As the applicable 
law and regulatory provisions are clear on the issue at hand, 
the Board concludes that the veteran's claim for an effective 
date prior to March 23, 2001, for a grant of service 
connection for PTSD must be denied.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

B.  Evaluation of PTSD.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2005).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).  A disability may require re-evaluation 
in accordance with changes in a veteran's condition.  It is 
thus essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1 (2005).  

The severity of the veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 50 percent 
rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned. 
VAOPGCPREC 10-95.  

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  
A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  A GAF of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  A GAF of 61 
to 70 is indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  

Given the depth and persistence of his nightmares, 
flashbacks, intrusive recollections, irritability, and social 
isolation, the veteran is entitled to a higher 70 percent 
rating for his PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).  He manifestly has deficiencies in most areas, 
specifically family relations and mood.  The evidence of 
avoidance of social interaction is probative of difficulty 
adapting to stressful situations.  During the June 2002 VA 
examination, while the examiner assigned a GAF score of 65, 
it was noted that the veteran had gone through five 
marriages, stating that he had the tendency to sabotage the 
relationships and "scare them away."  In his March 2003 
medical statement, Dr. Phillips stated that the veteran's 
PTSD was causing his significant problems in a variety of 
areas of his life.  The GAF assessment of 45 is evidence of 
serious impairment in social or occupational functioning 
consistent with the other evidence.  Ultimately, the veteran 
demonstrates inability to establish and maintain effective 
relationships of the type and degree that warrants a 70 
percent rating for PTSD.  

The evidence does not, however, show the veteran has symptoms 
severe enough to warrant the highest possible rating of 100 
percent.  Comparing his reported and documented symptoms of 
PTSD to the rating schedule, he exhibits none of the criteria 
for the 100 percent rating.  

Although the veteran has persistent intrusive recollections, 
the mental status reports on psychological evaluation and 
examination did not find hallucinations or delusions, or give 
the impression that the intrusive recollections were 
hallucinatory in character or as disabling as persistent 
delusions or hallucinations.  He does not manifest or nearly 
manifest the behavioral elements of 100 percent disability.  
There is no documented instance of grossly inappropriate 
behavior.  There is no documented instance of his danger to 
himself or others, let alone persistence of such danger.  
There is no report of any episode of inability to perform 
activities of daily living.  There is no clinical evidence of 
disorientation to time and place.  There is no documentation 
of loss of memory of the names of close relatives, his 
occupation, or of his own name.  Taking the evidence all 
together, the preponderance of it is against a rating higher 
than 70 percent.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2005).  


ORDER

An effective date prior to March 23, 2001, for the grant of 
service connection for PTSD is denied.  

Entitlement to an evaluation of 70 percent for PTSD is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


